Citation Nr: 0739448	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a median nerve injury, left wrist, with mild contracture of 
left thumb and index finger. 

2.  Entitlement to service connection for degenerative 
arthritis of the left hand, secondary to a service-connected 
left wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to February 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that the veteran requested a video-conference 
hearing in connection with the current case.  The hearing was 
scheduled and subsequently held in October 2007.  The veteran 
and his spouse testified before the undersigned Veterans Law 
Judge (VLJ), and the hearing transcript is of record.

The Board further notes that the veteran raised an informal 
claim for painful scars in his substantive appeal and that 
the veteran's accredited representative, in written argument 
of February 2006, also raised the issue of a separate 
evaluation for painful and tender scars as well as the issue 
of entitlement to special monthly compensation for the loss 
of use of one hand.  These matters are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.

The issue of entitlement to service connection for 
degenerative arthritis of the left hand, secondary to a 
service-connected median nerve injury, left wrist, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran's median nerve injury, left wrist, is 
manifested by decreased grip strength and sensation, chronic 
pain, an inability to perform certain activities, weakness, 
mild atrophy, and limited finger flexion and abduction. 

2.  The veteran's median nerve injury, left wrist, has not 
resulted in severe incomplete paralysis or complete 
paralysis. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
median nerve injury, left wrist, with mild contracture of 
left thumb and index finger are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Code 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for Median Nerve Injury, Left Wrist

In this case, the veteran contends that the RO should have 
increased his disability rating for his service-connected 
median nerve injury, left wrist, with mild contracture of 
left thumb and index finger.  It is noted that the veteran is 
right-handed.  

In particular, the veteran testified at an October 2007 
video-conference hearing before the undersigned VLJ that he 
experienced discomfort in the wrist, palm, thumb, index, and 
second fingers.  He also reported difficulty sleeping because 
of tightness in the wrist and palm.  This tightness, 
according to the veteran, prevented him from being able to 
completely open his hand or close the fingers and thumb.  
The veteran also stated that he had pain as well as decreased 
sensation in his wrist, palm, thumb, and index fingers.  
Additionally, the veteran described continuous pain on 
repetitive use, and noted an inability to grasp small objects 
like a pen or needle.  He denied doing "any real lifting" 
with his left hand, and stated that he had difficulty 
buttoning his shirt and driving.  Tylenol and hot water soaks 
provided some relief.

The veteran's spouse testified that the veteran experienced 
constant pain and that sometimes aspirin was ineffective, but 
that he never took other pain medications for fear of 
becoming addicted to them.  The spouse also indicated that 
she helped the veteran button his shirts and tie his ties 
"most of the time."  She further noted that the veteran 
wore slip-on shoes to avoid having to tie shoe laces.

The veteran was originally granted service connection for a 
median nerve injury, left wrist, with mild contracture of 
left thumb and index finger in February 1980.  The RO 
evaluated the veteran's median nerve injury as 20 percent 
disabling, effective October 17, 1979.    

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The RO evaluated the veteran's median nerve injury, left 
wrist, as 20 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Diagnostic Code 8515 provides an 
evaluation of 20 percent for moderate incomplete paralysis of 
the median nerve on the minor (left) side.  A 40 percent 
evaluation is assigned for severe incomplete paralysis of the 
median nerve on the minor side.

A 60 percent evaluation is assigned for complete paralysis of 
median nerve on the minor side when the disability is 
manifested by symptoms such as the hand inclined to the ulnar 
side, the index and middle fingers are more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(2007). 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).

The Board has considered the full history of the veteran's 
service-connected median nerve injury, left wrist.  The 
evidence of record does not show entitlement to an evaluation 
in excess of 20 percent under Diagnostic Code 8515.  
Specifically, the Board finds that the veteran's median nerve 
injury has not resulted in incomplete severe paralysis or 
complete paralysis as contemplated by Diagnostic Code 8515.

In June 2003, the veteran sought VA care after experiencing 
tightness in his fingers upon flexion and extension.  The 
examiner noted at that time that no aggressive treatment was 
anticipated.

A follow-up treatment note dated that same month showed a 
palmar scar on the left hand and scars on the forearm.  The 
examiner also noted the presence of atrophy of the thenar 
muscle of the left hand with "Tinel" of the wrist.  The 
veteran also had limited full flexion of the index finger and 
decreased two-point discrimination tests.  The examiner found 
that the veteran had decreased sensation in the fingers.  The 
examiner noted at that time that no aggressive treatment was 
anticipated, nor was a follow-up appointment needed. 

VA administered a Compensation and Pension Examination (C&P) 
in October 2003.  The veteran reported at that time that he 
was unable to lift weights with his left hand, utilize the 
left thumb and first finger for tying a tie, buttoning a 
collar, or for any fine or "pickup" movements.  The veteran 
described his wrist pain as a seven on a scale of zero to 
ten, and noted increased pain on pulling, squeezing, lifting, 
or grabbing.  Notably, the veteran reported that he was still 
able to play golf, but that he had to wear a padded glove.  
The veteran stated that he was unable to grasp the golf club 
as well in his left hand, and that he could not do any 
definitive typing with his left hand.  The veteran pointed 
out that the fingers on his left hand were smaller than those 
on the right.  The veteran denied wearing any wrist or hand 
brace.  

Upon physical examination, the examiner noted that the first 
through fourth fingers on the veteran's left hand were 
slightly decreased in size as compared to the right hand.  
The examiner observed the presence of scars on the right and 
left forearms, as well as scarring with some contraction in 
the thenar eminence medial to the base of the left thumb.  
The veteran was unable to totally squeeze his hands down into 
his thumb, and he had some flexure contraction problem on the 
distal phalanx of the index finger.  Abduction was limited 
between the second and third fingers, with an inability to 
totally abduct his thumb over to the opposite fifth 
metacarpal joint.  The examiner described the veteran's grasp 
as "almost one out of four weaker on the left, than it is on 
the right."  Plantar flexion was normal, with dorsiflexion 
at negative five degrees compared to the right.  Circulation 
by radial pulses seemed to be equal.  No gross touch 
sensitivity decrease in the left hand was noted when compared 
to the right hand, except over the scarred areas.

The diagnostic impression was traumatic laceration of the 
left median nerve and tendons with tendon transplant repairs 
with resultant mild atrophy of the fingers of the left hand.  
Muscle thenar eminence restriction of movement of minimal 
left wrist was noted with some abduction, adduction first and 
second fingers of the left hand and thumb left hand with mild 
chronic pain and decreased motor function and use of the 
thumb, first, and second fingers of the left hand. 

A private treatment note dated March 2004 from J. Ross, M.D., 
a plastic surgeon, indicated that the veteran had difficulty 
using his left hand, especially in buttoning shirts or 
completing certain daily activities.  A physical examination 
revealed well-healed scars on the forearm and hand.  The 
examiner noted that the thenar muscle on the left was smaller 
and weak.  The examiner also noted weakness in the veteran's 
left ring finger and index finger, as well as stiffness in 
the left index finger.  Evidence of scar tissue from the 
flexor tendons to the skin on the left wrist was noted, as 
was five millimeters of two-point discrimination of the ring 
and little fingers.  All of the radial digits had an abnormal 
two-point discrimination.

The examiner opined that although the veteran had permanent 
deficits of the left hand, he had reached his maximum medical 
improvement.  Consequently, the examiner did not recommend 
further reconstructive surgery.

X-rays taken by VA in May 2004 were interpreted to show mild 
osteoarthritic changes in the distal interphalangeal joints 
and in the first metacarpal phalangeal joint.  No evidence of 
osteoporosis or erosive changes in the hands was noted.  The 
wrist was within normal limits.  In November 2004, VA x-rays 
of the left wrist were interpreted to be normal.

In November 2004, the veteran's spouse submitted a letter in 
support of the veteran's claim.  The spouse indicated that 
she and the veteran were married for 47 and one-half years, 
and over that time, she saw the use of the veteran's hand 
deteriorate and become more painful.  Around this time, the 
veteran also submitted photographs of his left hand and wrist 
which purportedly showed scarring, scar tissue, and knotting 
in the wrist, according to the veteran.    

Given the evidence of record, the Board concludes that an 
evaluation in excess of 20 percent for a median nerve injury, 
left wrist, is not warranted.  The Board notes that the 
veteran reported subjective symptoms of discomfort, 
difficulty sleeping, decreased grip strength and sensation, 
as well as chronic pain, and an inability to perform certain 
activities.  Private and VA treatment records reveal that the 
veteran experiences mild chronic pain, weakness, thenar 
muscle atrophy, decreased sensation of the fingers but no 
other decrease in sensitivity except over the scarred areas, 
mild atrophy of the fingers compared to the other hand, and 
limited index finger flexion and thumb abduction as a result 
of the median nerve injury.  However, these symptoms alone 
are insufficient to justify a higher rating.  The veteran 
does have motor function deficits and sensory disturbances as 
a result of the service-connected disability.  However, the 
competent medical evidence of record describes the veteran's 
median nerve injury as "mild," and the restricted movement 
of the thenar eminence as "minimal."  

The evidence in this case does not show complete paralysis of 
the median nerve.  The veteran's hand is not inclined to the 
ulnar side, the index and middle fingers are not more 
extended than normally, the thumb is not in the plane of the 
hand (ape hand), he does not have incomplete pronation, 
absence of flexion of index finger and feeble flexion of 
middle finger, the inability to make a fist, extended index 
and middle fingers, inability to flex distal phalanx of 
thumb, defective opposition and abduction of the thumb at 
right angles to the palm, or weakened flexion of wrist and 
pain with trophic disturbances.

The veteran does have atrophy of the thenar eminence.  The 
June 2003 treatment record indicated that the thenar muscle 
was atrophied and the March 2004 private medical report 
indicated that the thenar muscle on the left was smaller and 
weak.  Nevertheless, as the veteran's disability meets only 
that one criteria for complete paralysis, neither a 40 
percent nor a 60 percent evaluation is warranted.  

Accordingly, the Board finds that the criteria for a 
disability evaluation in excess of 20 percent under 
Diagnostic Code 8515 for a median nerve injury, left wrist, 
with mild contracture of left thumb and index finger are not 
met.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
median nerve injury that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal. 
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied prior to the 
initial AOJ decision in this matter.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the RO 
dated September 2003 informed the veteran of the type of 
evidence needed to substantiate his increased rating claim as 
well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  The veteran was also 
asked to furnish to VA any relevant evidence in his 
possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, and he was 
provided with more specific notice, in a letter dated March 
2006, of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  As the veteran's claim for an increased rating is 
being denied, an effective date will not be assigned and any 
errors in providing the notice after the rating decision are 
moot.  Regarding the more specific notice that was provided 
regarding the assignment of a rating, the Board notes that 
the veteran was already aware that the evidence had to show a 
worsening of the condition as evidenced by the written 
statements, testimony presented and the private medical 
evidence that he has submitted to VA.  Accordingly, the late 
provision of this notice did not harm the veteran.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a C&P Examination in 
connection with the current claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

An evaluation in excess of 20 percent for a median nerve 
injury, left wrist, is denied.


REMAND

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as arthritis is manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).
 
In this case, the veteran contends that he has arthritis in 
his left hand, and that this arthritis is related to his 
service-connected median nerve injury of the left wrist.

Service medical records (SMRs) associated with the claims 
file show that the veteran was afforded a clinical evaluation 
and physical examination in January 1955 prior to entering 
service.  The clinical evaluation was normal and the veteran 
described his health at that time as "good."  He provided a 
medical history in which he specifically denied ever having 
arthritis or rheumatism.  

In May 1955, the veteran cut his left hand across the 
proximal palm on a broken cup while working in the mess hall.  
An SMR dated March 1956 revealed that the veteran's tendons 
and nerves of the left hand were surgically repaired, and 
that he subsequently underwent physiotherapy.  The examiner 
noted trophic disturbances and poor functioning upon physical 
examination.  However, there is no evidence of arthritis 
noted in the left hand at that time.  Medical Evaluation 
Board (MEB)  progress notes dated January and November 1957 
showed improvement in the veteran's overall condition, but 
noted that he had limitation of the index finger.  No 
evidence of arthritis is noted in the left hand at that time. 

In September 1958, the veteran was referred to the Plastic 
Surgical Service for a tendon sheath reconstruction in the 
proximal palm and wrist due to binding of the tendon to the 
index finger.  The degree of improvement post-operatively was 
described as "very satisfactory" and it was felt that the 
final result would be "excellent."  No evidence of 
arthritis is noted in the left hand at that time. 
A narrative summary associated with the claims file shows 
that the veteran appeared before the Physical Evaluation 
Board (PEB) in February 1959, and that he requested to be 
discharged from service at that time without waiting for a 
final action from the PEB.  A notation contained on the 
summary indicated that there was no change in the veteran's 
physical condition since that time.

The first pertinent post-service treatment record is dated 
December 1979.  The veteran underwent a VA C&P examination at 
that time.  The veteran reported joint pain in the thumb and 
index fingers.  The examiner diagnosed the veteran as having 
a median nerve injury, left wrist, with mild contracture of 
the left thumb and index finger.  No evidence of arthritis 
was noted at that time. 

The veteran was also afforded a VA C&P Examination in October 
2003.  Again, no evidence of arthritis was noted at that 
time.  However, x-rays of the left hand taken by VA in May 
2004 were interpreted to show mild osteoarthritic changes in 
the distal interphalangeal joints and in the first metacarpal 
phalangeal joint.  No evidence of osteoporosis or erosive 
changes in the hands was noted.  The wrist was within normal 
limits.  In November 2004, VA x-rays of the left wrist were 
interpreted to be normal.

The Board observes that the veteran submitted a VA treatment 
note dated October 2007 in which the examiner stated:

Plain xrays of the left hand and wrist from 
2004 show minimal degenerative changes along 
the articular surface of the radius and 
alone, the xray changes do not fully explain 
the pain in the wrist.  However, when the 
history of extensive trauma to the hand and 
the extended period of treatment and rehab 
are factored in, it would seem as likely as 
not that the pain in his hand and wrist are 
the product of his military injury together 
with a lesser degree of osteoarthritis of 
the wrist.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.

The Board observes that the October 2007 VA treatment note 
linked the veteran's ongoing hand and wrist pain to his in-
service injury and to a lesser degree, the veteran's current 
osteoarthritis.  However, the medical opinion failed to 
address whether the veteran's left hand arthritis was 
proximately due to or the result of the service-connected 
left wrist median nerve injury.  Additionally, the opinion 
failed to consider aggravation of a nonservice-connected 
disability as stipulated by 38 C.F.R. § 3.310(b) (2007).

Additionally, the Board notes the veteran receives medical 
care through the VA Medical Center in Tampa, Florida and the 
Outpatient Clinic in Pasco.  VA is required to make 
reasonable efforts to help a veteran obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court of Appeals for Veterans Claims (Court) held 
that VA has constructive notice of VA-generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Therefore, 
the RO should request all VA medical records pertaining to 
the veteran that are dated from April 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from April 2005, to the present.  
All efforts to obtain these records should 
be fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.
 
2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an orthopedic 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  X-ray 
examination of the fingers/hands/wrist on 
both sides should be completed. 

Additionally, the examiner is asked to 
provide an opinion as to whether the 
veteran has arthritis of the left 
fingers/hand/wrist and if so, whether the 
arthritis is proximately due to or the 
result of, or aggravated by, the service-
connected median nerve injury, left wrist.  
The examiner must provide a complete 
rationale for any stated opinion.    

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


